Citation Nr: 0033654	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  96-29 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The appellant had active duty service from December 1975 to 
December 1979 and October 1981 to June 1995. 


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied 
service connection for fibromyalgia.  A notice of 
disagreement (NOD) was received in March 1996, the RO issued 
a statement of the case (SOC) in April 1996, and a 
substantive appeal (SA) was received in April 1996.

The Board observes that in April 1996, the veteran requested 
a personnel hearing before the RO.  The RO scheduled the 
veteran for a hearing in August 1996.  Just prior to the 
hearing date, the veteran requested that his hearing be 
rescheduled.  The veteran was promptly notified in writing by 
the RO that he should contact the RO to set a new date for 
the hearing when he became available to attend a hearing.  It 
appears that the veteran did not contact the RO to reschedule 
the hearing.  In April 1997, the veteran's accredited 
representative sent a letter to the veteran asking him 
whether he still desired a hearing.  The veteran did not 
respond.  Therefore, the Board concludes, as did the RO, that 
the veteran no longer desires to personally appear and 
present testimony before an RO hearing officer.   


FINDING OF FACT

The veteran does not currently suffer from fibromyalgia.  


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 
(2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he currently suffers from 
fibromyalgia related to service.  Specifically, he contends 
that he was diagnosed with fibromyalgia in service, as well 
as after service, and that he continues to suffer from 
fibromyalgia.  The veteran further contends that this 
fibromyalgia is separate and distinct from any of his 
service-connected disabilities.  The Board notes that the 
veteran was awarded service connection for osteoarthritis of 
the hands pursuant to a February 2000 rating decision.  The 
Board also observes that in accordance with a February 1996 
rating decision, the veteran was granted service connection 
for a left ankle sprain with minimal degenerative joint 
disease, and for the residuals of a status post fracture of 
the right fourth finger. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that on November 9, 2000, the President 
signed into law a bill which amended the provisions of 38 
U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107).  This newly enacted 
legislation also provides for VA assistance to claimants 
under certain circumstances.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

After reviewing the claims files which include the veteran's 
service medical records (SMRs) as well as VA examination 
reports and other VA and private medical records, the Board 
finds that no further action is necessary to meet the 
statutory assistance to the veteran and that the evidence of 
record allows for equitable review of the issue of 
entitlement to service connection for fibromyalgia.

The SMRs reveal that the veteran was seen intermittently over 
his years of service for pain affecting the hands, elbows, 
shoulder, and back associated with various causes.  Of 
specific note was a February 1979 treatment record assessing 
the veteran with "myalgias" and a September 1985 treatment 
records assessing him with "nonspecific arthralgias."  Near 
the end of his period of service, various clinical records 
from the medical facility at Barksdale Air Force Base 
covering the period January 1995 to May 1995 focused 
primarily on pain the veteran complained of in his hands, 
wrists, and elbows.  In May 1995 the veteran was diagnosed 
with fibromyalgia, with no evidence of an underlying 
inflammatory or rheumatoid disorder. 

The post-service medical records begin with an October 1995 
VA general medical examination report, which recounts the 
veteran's various complaints of painful and tender bones, 
joints, and muscles as well as the veteran's history of 
having been diagnosed for fibromyalgia in service.  The 
diagnoses included fibromyalgia.

Private clinical records for the period December 1996 to 
March 1998 show the veteran was seen for complaints of pain, 
primarily located in the hands, wrists, and elbows.  The 
assessments and impressions included arthritis.  There was no 
finding of fibromyalgia.

A January 1997 VA radiology report revealed minimal bilateral 
degenerative arthritis in the distal interphalangeal joints.  
There was also a presumed foreign body in the soft tissue of 
the left hand.  

A May 1997 letter from a private physician, J. Marshal 
Newbern, D.O., explains that the veteran had been under his 
care since December 1996 and that he suffered from pain and 
stiffness of several finger joints, as well as occasional 
elbow and wrist discomfort.  Dr. Newbern opined that "[h]is 
evaluation here has led me to a diagnosis of degenerative 
arthritis."

December 1997 records from a private physician, Luke Y. Kim, 
M.D., show that he performed electromyography and nerve 
conduction studies on the veteran.  The veteran was found to 
have borderline carpal tunnel syndrome.  There was no mention 
of fibromyalgia.  

An April 1999 VA examination report notes that the veteran 
had a long history of joint pain that began approximately 5 
years prior to his separation from service.  The examiner 
recited a detailed medical history concerning the veteran's 
complaints, including the prior diagnosis of fibromyalgia.  
Contemporaneous X-rays of the hands, wrists, and knees were 
reviewed.  The diagnoses were as follows: mild osteoarthritis 
of the hands, bilaterally, with no laboratory of X-ray 
evidence of arthritis; cannot rule out mild impingement of 
the shoulders, bilaterally, with no evidence of arthritis; 
and arthralgia of the knees, with no evidence of arthritis.

A May 1999 VA medical opinion by the examiner who performed 
the April 1999 examination states that the veteran's claims 
folder was reviewed, including the October 1995 VA medical 
examination report and the January 1996 rating decision 
(which was issued in February 1996).  The examiner explains 
that the RO requested an opinion concerning the relationship 
of in-service symptoms with the current diagnosis.  The 
examiner also notes that he had reviewed the hand X-rays with 
the head of the radiology department, and that the 
interpretation of the study was changed to mild bilateral 
osteoarthritis.  The examiner opined that:

His current hand symptoms are best explained by 
mild osteoarthritis.  X-ray findings do not always 
correlate with clinical findings.  His symptoms are 
disproportionate to the degree of osteoarthritis, 
which is mild.  He was diagnosed [in October 1995] 
with fibromyalgia.  However, I agree with the 
rating decision of [February 1996] that there was 
insufficient evidence to support this.  Regardless, 
it is possible he satisfied criteria for 
fibromyalgia then, but not currently.  Also, it is 
possible for someone to have both fibromyalgia and 
osteoarthritis.  I still would not diagnose him 
with fibromyalgia at this time.  It is possible 
that some of his complaints on active duty were 
related to osteoarthritis, a common ailment.   

After a review of the evidence of record, the Board finds 
that service connection for fibromyalgia is not warranted.  
Initially, the Board notes that although the veteran was 
diagnosed with fibromyalgia shortly before separation from 
service in May 1995, as well as shortly after separation in 
October 1995, there is no medical evidence demonstrating that 
the veteran is currently diagnosed with fibromyalgia.  
Indeed, there is no medical evidence showing the veteran has 
been diagnosed with fibromyalgia at any time since the 
October 1995 examination despite the fact that the veteran 
has been regularly followed by both private physicians and VA 
from December 1996 to the present.  The vast majority of the 
SMRs and post-service medical record attribute the veteran's 
symptoms to some type of arthritis or musculoskeletal cause 
other than fibromyalgia.  As was noted earlier in this 
decision, the veteran has already been service-connected for 
three separate disabilities affecting the musculoskeletal 
system:  osteoarthritis of the hands, a left ankle sprain 
with minimal degenerative joint disease, and the residuals of 
a status post fracture of the right fourth finger.  
Furthermore, the May 1999 VA medical opinion, which took into 
account a contemporaneous examination for the veteran in 
addition to a review of the claims file and the medical 
history, expressly opines that the veteran does not have 
fibromyalgia. 

The Board stresses here that when a claim is filed for 
entitlement to service connection, there must be an initial 
finding of a current chronic disability.  Although the 
veteran may report symptoms he perceives to be manifestations 
of disability, the question of whether a chronic disability 
is currently present is one which requires skill in 
diagnosis, and questions involving diagnostic skills must be 
made by medical experts.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Without medical evidence that the veteran is 
currently diagnosed with fibromyalgia, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
fibromyalgia.   

In denying the veteran's claim of entitlement to service 
connection for fibromyalgia for the above stated reasons, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991) as amended by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107).  However, 
there is not an approximate balance of positive and negative 
evidence to otherwise permit a favorable determination. 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals


 

